Citation Nr: 1620219	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-28 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlment to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 30, 1974 to May 29, 1978.  He also had active service from May 30, 1978 to October 24, 1988, which resulted in a Bad Conduct Discharge.  An October 2010 VA administrative decision concluded that the Veteran's discharge for the period from November 30, 1974 to March 12, 1983 was considered honorable.  However, his discharge for the period from March 13, 1983 to October 24, 1988 was considered under Bad Conduct and would be barred from VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office in New York, New York.

For clarification purposes, it is noted that the Veteran is separately service connected for major depressive disorder as secondary to his service-connected right leg disability.  See May 2013 Rating Decision.  As of an April 2015 rating decision, his major depressive disorder is currently rated 100 percent disabling effective December 11, 2014.  


FINDING OF FACT

In correspondence dated in April 2016, that was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran perfected his appeal on the claim for entitlement to service connection for PTSD when he submitted a timely substantive appeal in November 2011.  In April 2016 the Veteran submitted correspondence stating:

I am hereby notifying the VA of my desire to cancel the BVA Travel Board Hearing that is scheduled for Wednesday April 20, 2016.  This hearing was relative to Notice of Disagreement submitted in 2011 and a denial of service connection for PTSD.  Since submission of the above mentioned NOD my service connection was increased and I am satisfied with the compensation I am receiving relative to my service.

The Board acknowledges that this document only explicitly states that the Veteran would like to cancel his Travel Board Hearing.  Nevertheless, the Board considers this to be a withdrawal of the entire claim, as the Veteran is in essence asserting that further appeal of the matter is no longer necessary.  In support of this finding, the Board cites to the Veteran's rationale for canceling his hearing.  He asserts that after receiving increased ratings he is now satisfied with the current compensation he is receiving relative to his service.  As indicated above, the disability rating for his service-connected major depressive disorder was recently increased to 100 percent in an April 2015 rating decision.  Additionally, review of the record reveals that his service-connected bilateral hearing loss disability was increased to 100 percent in a June 2015 rating decision thereafter.  

As a result, it follows that the criteria for withdrawal of the Veteran's pending claim of entitlement to service connection for PTSD has been satisfied.  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is dismissed.


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


